Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/496,693 filed on 09/23/2019. This application is a 35 USC §371 of International Application No. PCT/CN2017/077890 filed on 03/23/2017. A preliminary amendment filed with the application is entered. Claims 1, 4-8, 14, 16, 18-20, 27, 30-34, and 40 have been amended. Claims 3, 9-13, 15, 17, 21-26, 29, and 35-39 are cancelled. Claims 1-2, 4-8, 14, 16, 18-20, 27-28, 30-34, and 40 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/23/2019, 05/13/2020, 08/27/2020 and 01/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 4-8, 14, 16, 18-20, 27-28, 30-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20120051319 A1; hereinafter “Kwon”) in view of Jiang et al. (CN 108024342 A; hereinafter “Jiang”).

Regarding claim 1, Kwon discloses a method for transmitting uplink demodulation reference signal, comprising: 
receiving, by a terminal device, first demodulation reference signal (DMRS) configuration information sent by a network device, the first DMRS configuration information indicating a number of cyclic shifts of a DMRS sequence ([0056] Referring to FIG. 6, the base station transmits DM-RS configuration information (= a first DMRS configuration information) to the user equipment (S601). Herein, `DM-RS configuration information` includes information related to a mapping rule enabling a `DM-RS resource indicator`, which is transmitted later on by the base station through the PDCCH, to be re-translated as control information; the mapping rule; [0057] Herein, the `DM-RS resource indicator` may be defined as information on a number of cyclic shifts of a DM-RS sequence.); 
receiving, by the terminal device, second DMRS configuration information sent by the network device, the second DMRS configuration information indicating at least one of an antenna port configuration of DMRS, a physical resource configuration of DMRS, and a sequence configuration of DMRS ([0059] and Fig. 6: Thereafter, the base station transmits DM-RS indicator information (= a second DMRS configuration information) including the DM-RS resource indicator to the user equipment (S602). Herein, the `DM-RS indicator information` corresponds to information including a first DM-RS resource indicator indicating the cyclic shift of the DM-RS, which is to be transmitted by the user equipment to the base station, and/or a second DM-RS resource indicator that may be re-translated as control information; [0061] In order to configure the DM-RS indicator information, the base station may configure indicator information, wherein the indicator information includes the type of control information that is to be transmitted through the DM-RS resource and a location at which the control information is include, based upon the degree of freedom respective to the DM-RS in the overall sequence configured for DM-RS transmission; thus Kwon discloses a second DMRS configuration information sent by the network device, the second DMRS configuration information indicating a physical resource configuration of DMRS.); 
determining, by the terminal device, a configuration parameter indicated by the second DMRS configuration information according to the first DMRS configuration information ([0066] After receiving the above-described DM-RS indicator information, the user equipment may determine whether or not to re-translate the DM-RS resource indicator(= a configuration parameter) included in the indicator information as control information (received in the second DMRS configuration information) based upon a mapping rule, which is either predetermined or received from the base station (S603); [0067] At this point, when the DM-RS resource indicator (= a configuration parameter) is re-translated as control information, control information is detected from the DM-RS resource indicator, and control operation respective to the detected control information may be performed. Depending upon the control information, the user equipment may perform the indicated control operations or may perform operations required for user equipment management (S604).);
determining, by the terminal device, a transmission parameter of DMRS according to the configuration parameter indicated by the second DMRS configuration information; and transmitting, by the terminal device, DMRS to the network device according to the transmission parameter ([0068] and Fig. 6: as performed in the conventional legacy system, a newly configured DM-RS signal, which is newly configured in accordance with the DM-RS resource indicator (= a DMRS transmission parameter), may be transmitted to the base station through a PUSCH or a PUCCH (S605).). 
But Kwon does not explicitly disclose receiving, by a terminal device, first demodulation reference signal (DMRS) configuration information sent by a network device, the first DMRS configuration information indicating a type of a DMRS sequence.
However, in the same field of endeavor, Jiang discloses receiving, by a terminal device, first demodulation reference signal (DMRS) configuration information sent by a network device, the first DMRS configuration information indicating a type of a DMRS sequence (P. 15, Lines 16-28: The pre-set of signaling to indicate when the demodulation reference signal pattern, may also be used for the demodulation reference signal indicating the type of the sequence used… Other parameters may be implied to indicate the demodulation reference signal sequence types… if the base station uses a certain resource allocation mode assigned to the user resources are continuous in the frequency domain, or frequency domain divided into a plurality of sections, each section is continuous, so this kind of resource allocation corresponding to the sequence is a ZC sequence. If the resource allocation mode is discrete, so correspondent is PN sequence; P. 17, Lines 43-46, and Fig. 17: Step 1701: 1st communication node (= a base station) through a preset signaling to 2nd communication node (= a terminal) indication demodulation reference signal for parameter; wherein the demodulation reference signal for at least one of the parameters include the following: demodulation reference signal sequence types, time-domain position, pattern, density, the length of the orthogonal code, root sequence, the cyclic shift sequence, the number of the port.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kwon, based on the above teaching from Jiang, to derive “receiving, by a terminal device, first demodulation reference signal (DMRS) configuration information sent by a network device, the first DMRS configuration information indicating a type of a DMRS sequence”, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable configuring of DMRS for uplink transmission in a wireless network.

Regarding claim 2, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the transmission parameter of DMRS comprises at least one of an antenna port occupied by the DMRS, physical resource occupied by the DMRS, a DMRS sequence, and a transmission power of the DMRS ([0068] and Fig. 6: as performed in the conventional legacy system, a newly configured DM-RS signal, which is newly configured in accordance with the DM-RS resource indicator (= a DMRS transmission parameter comprising a physical resource), may be transmitted to the base station through a PUSCH or a PUCCH (S605).); [0131] each transmission antenna (port) may support each DM-RS, and the DM-RS used in each antenna (port) may be independently selected from a pre-defined cyclic shift set.).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (physical resource, antenna port) which anticipates the genus (MPEP 2131.02).

Regarding claim 4, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the antenna port configuration of DMRS comprises at least one antenna port occupied by the DMRS ([0131] each transmission antenna (port) may support each DM-RS, and the DM-RS used in each antenna (port) may be independently selected from a pre-defined cyclic shift set.).  

Regarding claim 5, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the determining, by the terminal device, a transmission parameter of DMRS according to the configuration parameter indicated by the second DMRS configuration information comprises at least one action of: 
determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the antenna port configuration of DMRS, an antenna port occupied by the DMRS according to the antenna port configuration of DMRS ([0131] The above-described exemplary embodiments of the present invention may support the MIMO operations. More specifically, each transmission antenna (port) may support each DM-RS, and the DM-RS used in each antenna (port) may be independently selected from a pre-defined cyclic shift set.); 
determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the antenna port configuration of DMRS, physical resource occupied by the DMRS according the antenna port configuration of DMRS ([0068] and Fig. 6: as performed in the conventional legacy system, a newly configured DM-RS signal, which is newly configured in accordance with the DM-RS resource indicator (= a DMRS transmission parameter comprising a physical resource), may be transmitted to the base station through a PUSCH or a PUCCH (S605)); 
determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the antenna port configuration of DMRS, a transmission power of the DMRS according to the antenna port configuration of DMRS; and determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the antenna port configuration of DMRS, at least one of a sequence cyclic shift and an orthogonal cover code (0CC) used by the DMRS according to the antenna port configuration of DMRS, and generating, by the terminal device, the DMRS sequence according to the at least one of the sequence cyclic shift and the OCC used by the DMRS ([0132] the DM-RS cyclic shift may be signaled/selected/defined with respect to one reference transmission antenna (port), and another DM-RS cyclic shift may be determined from the reference DM-RS cyclic shift by using a predetermined offset; thus Kwon discloses determining by the terminal device an antenna port occupied by the DMRS according to the antenna port configuration of DMRS, physical resource occupied by the DMRS according the antenna port configuration of DMRS, and a sequence cyclic shift used by the DMRS.). 
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (terminal device determining DMRS antenna port, physical resource, and cyclic shift) which anticipates the genus (MPEP 2131.02).

Regarding claim 6, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the physical resource configuration of DMRS comprises at least one of a number of orthogonal frequency division multiplexing (OFDM) symbols occupied by the DMRS, a subcarrier occupied by the DMRS, and a transmission pattern of the DMRS ([0056] `DM-RS configuration information` includes information related to a mapping rule enabling a `DM-RS resource indicator’; [0044] An RE (resource element) corresponds to a minimum resource unit defined as one (1) subcarrier*one (1) symbol.). 
Furthermore, Jiang discloses receiving, by a terminal device, the DMRS configuration information indicating a type of a DMRS sequence (P. 15, Lines 16-28: The pre-set of signaling to indicate when the demodulation reference signal pattern, may also be used for the demodulation reference signal indicating the type of the sequence used…ZC sequence…PN sequence.).
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (OFDM symbols and subcarriers occupied by DMRS, DMRS sequence) which anticipates the genus (MPEP 2131.02).

Regarding claim 7, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the determining, by the terminal device, a transmission parameter of DMRS according to the configuration parameter indicated by the second DMRS configuration information comprises at least one action of: determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the physical resource configuration of DMRS, physical resource occupied by the DMRS according to the physical resource configuration of DMRS; determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the physical resource configuration of DMRS, the DMRS sequence according to the physical resource configuration of DMRS; and determining by the terminal device, when the terminal device determines the second DMRS configuration information indicates the physical resource configuration of DMRS, a transmission power of the DMRS according to the physical resource configuration of DMRS ([0056] `DM-RS configuration information` includes information related to a mapping rule enabling a `DM-RS resource indicator’; [0044] An RE (resource element) corresponds to a minimum resource unit defined as one (1) subcarrier*one (1) symbol.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (physical resource) which anticipates the genus (MPEP 2131.02).

Regarding claim 8, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the sequence configuration of DMRS comprises at least one of a sequence cyclic shift used by the DMRS, an 0CC used by the DMRS, a root sequence identification (ID) used by the DMRS, and a scrambling sequence ID used by the DMRS ([0132] Alternatively, the DM-RS cyclic shift may be signaled/selected/defined with respect to one reference transmission antenna (port), and another DM-RS cyclic shift may be determined from the reference DM-RS cyclic shift by using a predetermined offset.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (sequence cyclic shift) which anticipates the genus (MPEP 2131.02).

Regarding claim 14, Kwon and Jiang disclose the limitations of claim 1 as set forth, and Kwon further discloses wherein the receiving, by a terminal device, first DMRS configuration information sent by a network device comprises: receiving, by the terminal device, high layer signaling sent by the network device, the high layer signaling including the first DMRS configuration information; or receiving, by the terminal device, downlink control information (DCI) sent by the network device, the DCI including the first DMRS configuration information ([0054] Generally, the DM-RS field may use a Downlink Control Information (DCI) format, which was initially used in the conventional LTE system. DCI format 0 may be used for scheduling PUSCH.).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (receiving DCI) which anticipates the genus (MPEP 2131.02).

Claims 16 and 18-20 are rejected on the same grounds set forth in the rejection of claims 1, 4, 6, and 8, respectively. Claims 16 and 18-20 recite similar features as in claims 1, 4, 6, and 8, respectively, from the perspective of a method for a network device.

Claims 27-28, 30-34, and 40 are rejected on the same grounds set forth in the rejection of claims 1-2, 4-8, and 14, respectively. Claims 27-28, 30-34, and 40 recite similar features as in claims 1-2, 4-8, and 14, respectively, from the perspective of an apparatus for a terminal device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (US 20130114547 A1) – Configuring cyclic shift and OCC sequence resources used for generating respective DMRS sequences.
Khoshnevis et al. (US 20140293881 A1) – Configuring uplink DMRS sequences.
Wei et al. (US 20180026684 A1) – Multiplexing the layers or the ports in the DMRS pattern using an orthogonal cover code (OCC).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471